     Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 1 of 34


                                                                     STAYED,APPEAL,LEAD
                     U.S. District Court [LIVE AREA]
                    Middle District of Georgia (Macon)
             CIVIL DOCKET FOR CASE #: 5:18−cv−00388−TES

VC MACON GA LLC v. VIRGINIA COLLEGE LLC et al         Date Filed: 10/18/2018
Assigned to: US DISTRICT JUDGE TILMAN E SELF, III     Jury Demand: None
 Case: 5:18−cv−00385−TES                              Nature of Suit: 230 Rent Lease &
Case in other court: SUPERIOR COURT OF BIBB COUNTY,   Ejectment
                     2018−CV−069412                   Jurisdiction: Diversity
Cause: 28:1332 Diversity−Notice of Removal
Plaintiff
VC MACON GA LLC                        represented by JON A GOTTLIEB
                                                      800 JOHNSON FERRY RD
                                                      ATLANTA, GA 30342
                                                      404−497−8000
                                                      Email: jong@lawfg.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED


V.
Defendant
VIRGINIA COLLEGE LLC                   represented by J LELAND MURPHREE
                                                      1901 SIXTH AVE N STE 2400
                                                      BIRMINGHAM, AL 35203
                                                      Email: lmurphree@maynardcooper.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      OLLIE A CLEVELAND , III
                                                      1901 SIXTH AVENUE NORTH STE
                                                      2400
                                                      BIRMINGHAM, AL 35203
                                                      Email: tcleveland@maynardcooper.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      STUART M BROWN
                                                      1201 N MARKET ST STE 2100
                                                      WILMINGTON, DE 19801
                                                      Email: stuart.brown@dlapiper.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      JAY CLIFFORD TRAYNHAM
                                                      PO BOX 5088
                                                      MACON, GA 31208−5088
                                                                                GAMD Page 1
     Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 2 of 34


                                                  478−745−1625
                                                  Email: jaytraynham@hbgm.com
                                                  ATTORNEY TO BE NOTICED

                                                  WALKER STEVEN STEWART
                                                  577 MULBERRY ST SUITE 1500
                                                  MACON, GA 31201
                                                  478−745−1625
                                                  Email: walkerstewart@hbgm.com
                                                  ATTORNEY TO BE NOTICED

                                                  ALEXANDER B FEINBERG
                                                  1901 SIXTH AVE N STE 2400
                                                  BIRMINGHAM, AL 35209
                                                  205−254−1858
                                                  Email: afeinberg@maynardcooper.com
                                                  ATTORNEY TO BE NOTICED

Defendant
EDUCATION CORPORATION OF            represented by OLLIE A CLEVELAND , III
AMERICA                                            (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  STUART M BROWN
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  J LELAND MURPHREE
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  JAY CLIFFORD TRAYNHAM
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  WALKER STEVEN STEWART
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

                                                  ALEXANDER B FEINBERG
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Receiver
JOHN FLANDERS KENNEDY               represented by CHRISTOPHER R CONLEY
                                                   231 RIVERSIDE DR
                                                   MACON, GA 31201
                                                   Email: cconley@jamesbatesllp.com
                                                   ATTORNEY TO BE NOTICED

                                                                           GAMD Page 2
      Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 3 of 34



                                                           JAMES F BANTER
                                                           231 RIVERSIDE DR
                                                           MACON, GA 31201
                                                           478−742−4280
                                                           Email: jbanter@jamesbatesllp.com
                                                           ATTORNEY TO BE NOTICED

                                                           JOHN FLANDERS KENNEDY
                                                           231 RIVERSIDE DR
                                                           MACON, GA 31201
                                                           478−749−9983
                                                           Email: jkennedy@jbpslaw.com
                                                           ATTORNEY TO BE NOTICED
Email All Attorneys
Email All Attorneys and Additional Recipients

Date Filed      #    Page Docket Text
10/18/2018       1         NOTICE OF REMOVAL against VC MACON GA LLC Fee paid:
                           Receipt # 113G−3001425, $400 filed by EDUCATION CORPORATION OF
                           AMERICA, VIRGINIA COLLEGE LLC (Attachments: # 1 Removal
                           Documents Declaration of Tres Cleveland, # 2 Removal Documents
                           Declaration of Roger Swartzwelder, # 3 Civil Cover Sheet)(FEINBERG,
                           ALEXANDER) (Entered: 10/18/2018)
10/18/2018       2         Corporate Disclosure Statement by EDUCATION CORPORATION OF
                           AMERICA, VIRGINIA COLLEGE LLC (FEINBERG, ALEXANDER)
                           (Entered: 10/18/2018)
10/18/2018       3         Jurisdictional Statement by EDUCATION CORPORATION OF AMERICA,
                           VIRGINIA COLLEGE LLC (FEINBERG, ALEXANDER) (Entered:
                           10/18/2018)
10/18/2018       4         Consent Form (28 USC 636(c)(1)) sent to VC MACON GA LLC (ggs)
                           (Entered: 10/18/2018)
10/23/2018                 Case REASSIGNED to US DISTRICT JUDGE TILMAN E SELF, III. US
                           DISTRICT JUDGE MARC THOMAS TREADWELL no longer assigned to
                           the case. (ggs) (Entered: 10/23/2018)
10/23/2018       5         NOTICE of Attorney Appearance by WALKER STEVEN STEWART on
                           behalf of EDUCATION CORPORATION OF AMERICA, VIRGINIA
                           COLLEGE LLC Attorney WALKER STEVEN STEWART added to party
                           EDUCATION CORPORATION OF AMERICA(pty:dft), Attorney WALKER
                           STEVEN STEWART added to party VIRGINIA COLLEGE LLC(pty:dft)
                           (STEWART, WALKER) (Entered: 10/23/2018)
10/24/2018       6         ORDER STAYING CASE until further order from the Court. Ordered by
                           US DISTRICT JUDGE TILMAN E SELF, III on 10/24/2018. (ggs) (Entered:
                           10/24/2018)
11/01/2018       7

                                                                                    GAMD Page 3
     Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 4 of 34



                    SUMMONS Returned Executed by VC MACON GA LLC as to EDUCATION
                    CORPORATION OF AMERICA. (GOTTLIEB, JON) (Entered: 11/01/2018)
11/05/2018    8     ANSWER to Complaint by EDUCATION CORPORATION OF AMERICA,
                    VIRGINIA COLLEGE LLC.(FEINBERG, ALEXANDER) (Entered:
                    11/05/2018)
11/05/2018    9     MOTION to Consolidate Cases by EDUCATION CORPORATION OF
                    AMERICA, VIRGINIA COLLEGE LLC filed by ALEXANDER B
                    FEINBERG.(FEINBERG, ALEXANDER) (Entered: 11/05/2018)
11/06/2018   10     EMERGENCY MOTION to Appoint Receiver by EDUCATION
                    CORPORATION OF AMERICA, VIRGINIA COLLEGE LLC filed by
                    WALKER STEVEN STEWART. (Attachments: # 1 Exhibit Declaration of
                    Michael Ranchino, # 2 Exhibit ECA's leased real estate, # 3 Exhibit List of
                    Go−Forward Schools, # 4 Exhibit List of Teach−Out Schools)(STEWART,
                    WALKER) (Entered: 11/06/2018)
11/06/2018          NOTICE OF SETTING HEARING ON MOTION re 10 MOTION to Appoint
                    Receiver: Motion Hearing set for 11/8/2018 at 02:00 PM in Macon before US
                    DISTRICT JUDGE TILMAN E SELF III. (chc) (Entered: 11/06/2018)
11/07/2018          NOTICE OF RESETTING HEARING ON MOTION re 10 MOTION to
                    Appoint Receiver: Motion Hearing previously set for 11/8/2018 at 2:00 p.m. is
                    NOW re−set for 11/7/2018 at 04:00 PM in Macon before US DISTRICT
                    JUDGE TILMAN E SELF III. (chc) (Entered: 11/07/2018)
11/07/2018   11     NOTICE of Attorney Appearance by JAY CLIFFORD TRAYNHAM on
                    behalf of EDUCATION CORPORATION OF AMERICA, VIRGINIA
                    COLLEGE LLC Attorney JAY CLIFFORD TRAYNHAM added to party
                    EDUCATION CORPORATION OF AMERICA(pty:dft), Attorney JAY
                    CLIFFORD TRAYNHAM added to party VIRGINIA COLLEGE
                    LLC(pty:dft) (TRAYNHAM, JAY) (Entered: 11/07/2018)
11/07/2018   12     Minute Entry for proceedings held before US DISTRICT JUDGE TILMAN E
                    SELF, III: Motion Hearing held on 11/7/2018 re 10 MOTION to Appoint
                    Receiver filed by VIRGINIA COLLEGE LLC, EDUCATION
                    CORPORATION OF AMERICA and 9 MOTION to Consolidate Cases filed
                    by VIRGINIA COLLEGE LLC, EDUCATION CORPORATION OF
                    AMERICA. Court Reporter: Darlene Fuller.Time in Court: 1 hour 10 minutes.
                    (chc) (Entered: 11/07/2018)
11/07/2018          NOTICE OF SETTING Status Conference set for 11/14/2018 at 11:00 AM in
                    Macon before US DISTRICT JUDGE TILMAN E SELF III. (chc) (Entered:
                    11/07/2018)
11/07/2018   13     ORDER GRANTING IN PART 10 Emergency Motion for the Appointment
                    of a Receiver and Entry of a Temporary Restraining Order and Preliminary
                    Injunction. At this time, the Court only grants the motion as it pertains to
                    temporary injunctive relief. Ordered by US DISTRICT JUDGE TILMAN E
                    SELF, III on 11/7/2018. (Attachments: # 1 Exhibit Schedule 1 to Order
                    Granting Temporary Injunctive Relief) (ech) (Entered: 11/07/2018)
11/08/2018   14     ORDER TO CONSOLIDATE CASE Lead Case # 5:18−CV−388.
                    Member Case # 5:18−CV−385. Ordered by US DISTRICT JUDGE TILMAN
                                                                                     GAMD Page 4
     Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 5 of 34



                    E SELF, III on 11/7/2018. (ggs) (Entered: 11/08/2018)
11/08/2018   15     NOTICE of Attorney Appearance by Joshua Howard Threadcraft on behalf of
                    Kaplan, Inc., Kaplan Higher Education, LLC Attorney Joshua Howard
                    Threadcraft added to party Kaplan, Inc.(pty:ip), Attorney Joshua Howard
                    Threadcraft added to party Kaplan Higher Education, LLC(pty:ip)
                    (Threadcraft, Joshua) (Entered: 11/08/2018)
11/08/2018   16     ***DISREGARD − FILED IN ERROR*** MOTION Admission Pro Hac
                    Vice for Joe A. Joseph by Kaplan Higher Education, LLC, Kaplan, Inc. filed
                    by Joshua Howard Threadcraft. (Attachments: # 1 Exhibit A Certificate of
                    Good Standing)(Threadcraft, Joshua) Modified on 11/13/2018 (ggs). (Entered:
                    11/08/2018)
11/09/2018   17     NOTICE of Attorney Appearance by BRENDA T CUBBAGE on behalf of
                    Kennington Valley View LLC Attorney BRENDA T CUBBAGE added to
                    party Kennington Valley View LLC(pty:ip) (CUBBAGE, BRENDA) (Entered:
                    11/09/2018)
11/09/2018   18     NOTICE Notice of Compliance by EDUCATION CORPORATION OF
                    AMERICA, VIRGINIA COLLEGE LLC (Attachments: # 1 Exhibit Notice
                    Matrix)(FEINBERG, ALEXANDER) (Entered: 11/09/2018)
11/13/2018   19     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by OLLIE A CLEVELAND, III (nop) (Entered:
                    11/13/2018)
11/13/2018          Notice of Deficiency (related document(s): 16 Motion for Miscellaneous Relief
                    filed by Kaplan Higher Education, LLC, Kaplan, Inc. ); Petitions to Plead and
                    Practice Pro Hac Vice are not to be docketed as a motion. Instructions for
                    submitting the petition are located on the Court's website. In this instance the
                    admissions clerk has been notified that the petition has been filed as a motion
                    in this case, and it will be processed. The motion has been terminated. NO
                    NEED TO RESUBMIT THE PETITION. (ggs) (Entered: 11/13/2018)
11/13/2018   20     RESPONSE filed by VC MACON GA LLC re 10 MOTION to Appoint
                    Receiver (GOTTLIEB, JON) (Entered: 11/13/2018)
11/13/2018   21     RESPONSE filed by Southern Plaza, LLC re 10 MOTION to Appoint
                    Receiver (WOLGAST, LISA) (Entered: 11/13/2018)
11/14/2018   22     NOTICE of Attorney Appearance by JOE A JOSEPH on behalf of Kaplan
                    Higher Education, LLC, Kaplan, Inc. Attorney JOE A JOSEPH added to party
                    Kaplan Higher Education, LLC(pty:ip), Attorney JOE A JOSEPH added to
                    party Kaplan, Inc.(pty:ip) (JOSEPH, JOE) (Entered: 11/14/2018)
11/14/2018   23     AMENDED NOTICE of Attorney Appearance by JOE A JOSEPH on behalf
                    of Kaplan Higher Education, LLC, Kaplan, Inc. (JOSEPH, JOE) Modified on
                    11/14/2018 to add additional docket text. (ggs). (Entered: 11/14/2018)
11/14/2018   24     NOTICE of Attorney Appearance by Cater C. Thompson on behalf of Kaplan
                    Higher Education, LLC, Kaplan, Inc. Attorney Cater C. Thompson added to
                    party Kaplan Higher Education, LLC(pty:ip), Attorney Cater C. Thompson
                    added to party Kaplan, Inc.(pty:ip) (Thompson, Cater) (Entered: 11/14/2018)
11/14/2018   25

                                                                                     GAMD Page 5
     Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 6 of 34



                       ***DISREGARD − FILED IN ERROR*** NOTICE Proposed Order
                       Appointing Receiver by EDUCATION CORPORATION OF AMERICA,
                       VIRGINIA COLLEGE LLC (STEWART, WALKER) Modified on
                       11/14/2018 (ggs). (Entered: 11/14/2018)
11/14/2018             Notice of Deficiency (related document(s): 25 Notice (Other) filed by
                       VIRGINIA COLLEGE LLC, EDUCATION CORPORATION OF AMERICA
                       ); Proposed orders are not to be filed on the docket, but are to be e−mailed in a
                       word processing format to the appropriate divisional clerks office. Please
                       submit the proposed order via e−mail to macon.ecf@gamd.uscourts.gov. (ggs)
                       (Entered: 11/14/2018)
11/14/2018   26   14   ORDER APPOINTING RECEIVER AND
                       PRELIMIINARY INJUNCTION granting 10 Motion to Appoint
                       Receiver. It is Ordered that JOHN F. KENNEDY of Macon, Georgia is hereby
                       appointed Receiver. Ordered by US DISTRICT JUDGE TILMAN E SELF, III
                       on 11/14/2018. (ggs) (Entered: 11/14/2018)
11/14/2018   27        Minute Entry for proceedings held before US DISTRICT JUDGE TILMAN E
                       SELF, III: Status Conference held on 11/14/2018 Court Reporter: Sally Gray.
                       (vs) (Entered: 11/15/2018)
11/14/2018   28        Defendant's Exhibit List (Attachments: # 1 Exhibit 1 − Student Declarations, #
                       2 Exhibit 2 − Student Declarations, # 3 Exhibit 3 − Student Declarations, # 4
                       Exhibit 4 − Student Declarations, # 5 Exhibit 5 − Student Declarations, # 6
                       Exhibit 6 − Student Declarations, # 7 Exhibit 7 − Student Declarations)(vs)
                       (Entered: 11/15/2018)
11/16/2018   29        NOTICE of Attorney Appearance by STUART WALKER on behalf of
                       National Retail Properties, LP Attorney STUART WALKER added to party
                       National Retail Properties, LP(pty:ip) (WALKER, STUART) (Entered:
                       11/16/2018)
11/16/2018   30        NOTICE of Attorney Appearance by IVY NEAL CADLE on behalf of Monroe
                       Capital Management Advisors, LLC Attorney IVY NEAL CADLE added to
                       party Monroe Capital Management Advisors, LLC(pty:ip) (CADLE, IVY)
                       (Entered: 11/16/2018)
11/16/2018   31        ORDER concerning pro hac vice admission. Ordered by US DISTRICT
                       JUDGE TILMAN E SELF, III on 11/16/2018. (chc) (Entered: 11/16/2018)
11/16/2018             NOTICE OF HEARING: Status Conference set for 12/5/2018 at 10:00 AM in
                       Macon before US DISTRICT JUDGE TILMAN E SELF III.(chc) (Entered:
                       11/16/2018)
11/27/2018   32        NOTICE of Attorney Appearance by CHESLEY S MCLEOD on behalf of
                       FEDERAL REALTY INVESTMENT TRUST Attorney CHESLEY S
                       MCLEOD added to party FEDERAL REALTY INVESTMENT
                       TRUST(pty:ip) (MCLEOD, CHESLEY) (Entered: 11/27/2018)
11/27/2018   33        NOTICE of Attorney Appearance by CHESLEY S MCLEOD on behalf of
                       PIONEER INDUSTRIAL LLC, PIONEER PARKING LOT LLC Attorney
                       CHESLEY S MCLEOD added to party PIONEER INDUSTRIAL LLC(pty:ip),
                       Attorney CHESLEY S MCLEOD added to party PIONEER PARKING LOT

                                                                                          GAMD Page 6
     Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 7 of 34



                    LLC(pty:ip) (MCLEOD, CHESLEY) (Entered: 11/27/2018)
11/27/2018   34     NOTICE Oath and Acceptance by John Flanders Kennedy (BANTER,
                    JAMES) (Entered: 11/27/2018)
11/27/2018   35     NOTICE Notice of Compliance by John Flanders Kennedy (BANTER,
                    JAMES) (Entered: 11/27/2018)
11/28/2018          REMARK: Call in instructions will be sent via email to all counsel of record
                    for 12/5/2018 telephone conference to begin at 10:00 a.m. before Judge Tilman
                    E. Self, III. (chc) (Entered: 11/28/2018)
11/29/2018   36     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by J LELAND MURPHREE (nop) (Entered:
                    11/29/2018)
11/29/2018   37     NOTICE of Attorney Appearance by BRET PATRICK SHAFFER on behalf
                    of LEBO REALTY LP, ELECTRA REALTY COMPANY INC Attorney
                    BRET PATRICK SHAFFER added to party LEBO REALTY LP(pty:ip),
                    Attorney BRET PATRICK SHAFFER added to party ELECTRA REALTY
                    COMPANY INC(pty:ip) (Attachments: # 1 Certificate of Service)(SHAFFER,
                    BRET) (Entered: 11/29/2018)
11/29/2018   38     Corporate Disclosure Statement by LEBO REALTY LP (Attachments: # 1
                    Certificate of Service)(SHAFFER, BRET) (Entered: 11/29/2018)
11/29/2018   39     Corporate Disclosure Statement by ELECTRA REALTY COMPANY INC
                    (Attachments: # 1 Certificate of Service)(SHAFFER, BRET) (Entered:
                    11/29/2018)
11/29/2018   40     ***DISREGARD (Document incomplete) − REFILED AT TAB 41***
                    NOTICE Notice of Filing Bond of Receiver by John Flanders Kennedy
                    (KENNEDY, JOHN) Modified on 11/30/2018 (ggs). (Entered: 11/29/2018)
11/30/2018   41     NOTICE Notice of Filing Bond of Receiver by JOHN FLANDERS
                    KENNEDY (KENNEDY, JOHN) (Entered: 11/30/2018)
11/30/2018   42     TRANSCRIPT of Proceedings held on 11/14/2018, before Judge TILLMAN E.
                    SELF, III. Court Reporter SALLY GRAY. The transcript may be inspected at
                    the court or purchased through the court reporter for a period of 90 days. After
                    90 days, the transcript may be obtained via PACER. REDACTION OF
                    TRANSCRIPTS: Complete redaction policy available on the courts website.
                    (slg) (Entered: 11/30/2018)
11/30/2018   43     NOTICE of Attorney Appearance by PATRICK L LOWTHER on behalf of
                    Las Vegas Associates, LLLP Attorney PATRICK L LOWTHER added to
                    party Las Vegas Associates, LLLP(pty:ip) (LOWTHER, PATRICK) (Entered:
                    11/30/2018)
11/30/2018   44     NOTICE of Attorney Appearance by STUART WALKER on behalf of Valley
                    Plaza Mall, LP, Chula Vista Center, LLC, Pierre Bossier Anchor Acquisition,
                    LLC Attorney STUART WALKER added to party Valley Plaza Mall,
                    LP(pty:ip), Attorney STUART WALKER added to party Chula Vista Center,
                    LLC(pty:ip), Attorney STUART WALKER added to party Pierre Bossier
                    Anchor Acquisition, LLC(pty:ip) (WALKER, STUART) (Entered:
                    11/30/2018)

                                                                                     GAMD Page 7
     Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 8 of 34



11/30/2018   45     MOTION to Vacate 26 Order on Motion to Appoint Receiver, by Chula Vista
                    Center, LLC, National Retail Properties, LP, Pierre Bossier Anchor
                    Acquisition, LLC, Valley Plaza Mall, LP filed by STUART WALKER.
                    (Attachments: # 1 Memorandum in Support of Motion to Vacate or, in the
                    alternative, to Modify the November 14, 2018, Receivership
                    Order)(WALKER, STUART) (Entered: 11/30/2018)
11/30/2018   46     MOTION for Attorneys Fees filed by JOHN FLANDERS KENNEDY
                    (KENNEDY, JOHN) Modified on 12/3/2018 to correct event type. (ggs).
                    (Entered: 11/30/2018)
11/30/2018   47     MEMORANDUM in Support of 26 Order on Motion to Appoint Receiver,
                    (Attachments: # 1 Exhibit Declaration of Yael D. Aufgang, # 2 Exhibit Ipenn
                    v. Virginia College Complaint, # 3 Exhibit Burnham Properties v. Virginia
                    College Complaint, # 4 Exhibit Las Vegas letter)(Threadcraft, Joshua)
                    (Entered: 11/30/2018)
12/02/2018   48     MEMORANDUM in Opposition to 26 Order on Motion to Appoint Receiver,
                    Limited Opposition of Las Vegas Associates, LLLP (Attachments: # 1 Exhibit
                    1− Lease Agreement between Las Vegas Associates LLLP and Heritage−Khec,
                    Inc. as of 9/1/2009, # 2 Exhibit 2 − Guaranty of Lease, # 3 Exhibit 3 −
                    Acknowledgment and Consent to Transfer Under Lease Agreement and
                    Second Amendment to Lease and Amendment to Guaranty)(LOWTHER,
                    PATRICK) Modified on 12/4/2018 to add description of exhibits. (ggs).
                    (Entered: 12/02/2018)
12/03/2018   49     RESPONSE to Court Order filed by Southern Plaza, LLC re 26 Order on
                    Motion to Appoint Receiver, (Attachments: # 1 Proposed revisions to
                    Receivership Order)(WOLGAST, LISA) (Entered: 12/03/2018)
12/03/2018   50     NOTICE Joinder to Motion to Vacate the Injunctionand Receivership Order by
                    Southern Plaza, LLC re 45 MOTION to Vacate 26 Order on Motion to Appoint
                    Receiver, (WOLGAST, LISA) (Entered: 12/03/2018)
12/03/2018   51     MEMORANDUM in Opposition to 26 Order on Motion to Appoint Receiver,
                    (Attachments: # 1 Certificate of Service)(SHAFFER, BRET) (Entered:
                    12/03/2018)
12/03/2018   52     NOTICE Withdrawal Without Prejudice of Petition to Intervene by Southern
                    Plaza, LLC (WOLGAST, LISA) (Entered: 12/03/2018)
12/03/2018          Notice of Deficiency (related document(s): 46 Report; Wrong event used, the
                    correct event is "MOTION FOR ATTORNEYS FEES" − No need to refile, for
                    future reference only. This docket entry has been corrected by the case
                    manager. (ggs) (Entered: 12/03/2018)
12/03/2018   53     RESPONSE to Court Order filed by FEDERAL REALTY INVESTMENT
                    TRUST re 26 Order on Motion to Appoint Receiver, (Attachments: # 1 Exhibit
                    A − Redlined Copy of Order)(MCLEOD, CHESLEY) (Entered: 12/03/2018)
12/03/2018   54     RESPONSE filed by VC MACON GA LLC re 46 MOTION for Attorney Fees
                    (GOTTLIEB, JON) (Entered: 12/03/2018)
12/03/2018   55     NOTICE of Attorney Appearance by ERIC J LORENZINI on behalf of
                    THOMAS D. GORDON, THOMAS P. GALLAGHER Attorney ERIC J
                    LORENZINI added to party THOMAS D. GORDON(pty:3pd), Attorney ERIC
                                                                                   GAMD Page 8
     Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 9 of 34



                    J LORENZINI added to party THOMAS P. GALLAGHER(pty:3pd)
                    (Attachments: # 1 Petition for Admission to Plead and Practice Pro Hac Vic, #
                    2 Certificate of Good Standing)(LORENZINI, ERIC) Modified on 12/4/2018
                    to include description of exhibits. (ggs). (Entered: 12/03/2018)
12/03/2018   56     ***TERMINATED − REFILED AT TAB 62*** MOTION to Vacate by
                    THOMAS P. GALLAGHER, THOMAS D. GORDON filed by ERIC J
                    LORENZINI. (Attachments: # 1 Memorandum in Support, # 2 Exhibit, # 3
                    Exhibit)(LORENZINI, ERIC) Modified on 12/4/2018 (ggs). (Entered:
                    12/03/2018)
12/03/2018          NOTICE OF RESETTING Status Conference previously set for 12/5/2018 is
                    now reset for 12/12/2018 at 10:00 AM in Macon before US DISTRICT
                    JUDGE TILMAN E SELF III. Call in instructions will be emailed to all
                    counsel of record.(chc) (Entered: 12/03/2018)
12/03/2018   57     RESPONSE to Court Order filed by CKS−VCC, LLC re 26 Order on Motion
                    to Appoint Receiver, (KURTZ, RYAN) (Entered: 12/03/2018)
12/03/2018   58     NOTICE of Attorney Appearance by Gregory K. Smith on behalf of LBA
                    BALBOA, LLC, LBA FUND IV, LLC Attorney Gregory K. Smith added to
                    party LBA BALBOA, LLC(pty:ip), Attorney Gregory K. Smith added to party
                    LBA FUND IV, LLC(pty:ip) (Smith, Gregory) (Entered: 12/03/2018)
12/03/2018   59     NOTICE of Attorney Appearance by LEX ERWIN on behalf of R&W Rentals,
                    LLC Attorney LEX ERWIN added to party R&W Rentals, LLC(pty:ip)
                    (ERWIN, LEX) (Entered: 12/03/2018)
12/03/2018   60     RESPONSE to Court Order filed by R&W Rentals, LLC re 26 Order on
                    Motion to Appoint Receiver, 45 MOTION to Vacate 26 Order on Motion to
                    Appoint Receiver, (ERWIN, LEX) (Entered: 12/03/2018)
12/04/2018          Notice of Deficiency (related document(s): 56 Motion to Vacate filed by
                    THOMAS D. GORDON, THOMAS P. GALLAGHER ); Document must be
                    refiled to include a description of exhibit(s). Generic descriptions of exhibits
                    (i.e. Exhibit or Exhibit A) are not permitted. (ggs) (Entered: 12/04/2018)
12/04/2018   61     NOTICE of Attorney Appearance by ERIC J LORENZINI on behalf of
                    THOMAS P. GALLAGHER, THOMAS D. GORDON (Attachments: # 1
                    Exhibit Petition for Admission to Plead and Practice Pro Hac Vice, # 2 Exhibit
                    Certificate of Good Standing USDC Central District of CA)(LORENZINI,
                    ERIC) (Entered: 12/04/2018)
12/04/2018   62     MOTION to Vacate by THOMAS P. GALLAGHER, THOMAS D. GORDON
                    filed by ERIC J LORENZINI. (Attachments: # 1 Memorandum in Support
                    Memo of Law in Suppoert of Don Levin Trust to Vacate the Preliminary
                    Injunction and Receivership Order, # 2 Exhibit Virginia College Alabama
                    Order Denying Preliminary Injunction and Receivership, # 3 Exhibit St. Louis
                    Order Appointing Receiver)(LORENZINI, ERIC) (Entered: 12/04/2018)
12/05/2018   63     NOTICE ERRATA by THOMAS P. GALLAGHER, THOMAS D. GORDON
                    re 62 MOTION to Vacate (LORENZINI, ERIC) (Entered: 12/05/2018)
12/05/2018   64     AFFIDAVIT in Support filed by THOMAS P. GALLAGHER re 62 MOTION
                    to Vacate (Attachments: # 1 Exhibit Initial Lease Agreement dated April 12,
                    2012, # 2 Exhibit First Amendment to Lease Agreement, # 3 Exhibit Notice of
                                                                                       GAMD Page 9
    Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 10 of 34



                    Assignment of Lease Agreement dated April 12, 2012)(LORENZINI, ERIC)
                    (Entered: 12/05/2018)
12/06/2018   65     ORDER granting 46 Motion for Attorney Fees. Ordered by US DISTRICT
                    JUDGE TILMAN E SELF, III on 12/6/2018 (chc) (Entered: 12/06/2018)
12/06/2018   66     AFFIDAVIT re 62 MOTION to Vacate of Thomas D. Gordon in Support of the
                    Don Levin Trust Motion to Vacate by THOMAS P. GALLAGHER, THOMAS
                    D. GORDON (LORENZINI, ERIC) (Entered: 12/06/2018)
12/07/2018   67     NOTICE of Attorney Appearance by Beth A. Moeller on behalf of
                    FOAMZONE, LLC, AMERICAN AUTO WASH, LLC, AMERICAN AUTO
                    WASH EXPRESS, LLC Attorney Beth A. Moeller added to party
                    FOAMZONE, LLC(pty:ip), Attorney Beth A. Moeller added to party
                    AMERICAN AUTO WASH, LLC(pty:ip), Attorney Beth A. Moeller added to
                    party AMERICAN AUTO WASH EXPRESS, LLC(pty:ip) (Moeller, Beth)
                    (Entered: 12/07/2018)
12/07/2018          Notice of Deficiency (related document(s): 67 Notice of Attorney Appearance,
                    filed by AMERICAN AUTO WASH EXPRESS, LLC, AMERICAN AUTO
                    WASH, LLC, FOAMZONE, LLC ); Notice to Counsel − (BETH A.
                    MOELLER) Your contact information (ADDRESS AND TELEPHONE (case
                    manager updated your e−mail address)) in CM/ECF is not current. Please login
                    as soon as possible and update your user account via Utilities − Your Account.
                    (ggs) (Entered: 12/07/2018)
12/07/2018   68     NOTICE of Attorney Appearance by MICHAEL J THOMERSON on behalf of
                    CMS EDU II SPARTANBURG, L.P. Attorney MICHAEL J THOMERSON
                    added to party CMS EDU II SPARTANBURG, L.P.(pty:ip) (THOMERSON,
                    MICHAEL) (Entered: 12/07/2018)
12/07/2018   69     MOTION for Joinder by CMS EDU II SPARTANBURG, L.P. filed by
                    MICHAEL J THOMERSON.(THOMERSON, MICHAEL) (Entered:
                    12/07/2018)
12/10/2018   70     AFFIDAVIT in Support filed by National Retail Properties, LP re 45
                    MOTION to Vacate 26 Order on Motion to Appoint Receiver, (WALKER,
                    STUART) (Entered: 12/10/2018)
12/10/2018   71     NOTICE of Attorney Appearance by RYAN T WAGGONER on behalf of
                    15350/15400 Sherman Reverse, LLC Attorney RYAN T WAGGONER added
                    to party 15350/15400 Sherman Reverse, LLC(pty:3pd) (Attachments: # 1
                    Exhibit A − Petition for Admission to Practice Pro Hac Vice, # 2 Exhibit B −
                    Certificate of Good Standing)(WAGGONER, RYAN) (Entered: 12/10/2018)
12/11/2018   72     NOTICE of Attorney Appearance by BRIAN P WELCH on behalf of Southern
                    Plaza, LLC (WELCH, BRIAN) (Entered: 12/11/2018)
12/11/2018   73     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by FREDERICK H SCHUTT (nop) (Entered:
                    12/11/2018)
12/11/2018   74     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by ANGELA M BUTCHER (nop) (Entered:
                    12/11/2018)

                                                                                  GAMD Page 10
    Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 11 of 34



12/11/2018   75     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by ERIC J LORENZINI (nop) (Entered:
                    12/11/2018)
12/11/2018   76     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by HOWARD C RUBIN (nop) (Entered:
                    12/11/2018)
12/11/2018   77     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by BONNIE H ROTHELL (nop) (Entered:
                    12/11/2018)
12/11/2018   78     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by RYAN T WAGGONER (nop) (Entered:
                    12/11/2018)
12/11/2018   79     AFFIDAVIT in Support filed by Chula Vista Center, LLC, Pierre Bossier
                    Anchor Acquisition, LLC, Valley Plaza Mall, LP re 45 MOTION to Vacate 26
                    Order on Motion to Appoint Receiver, (WALKER, STUART) (Entered:
                    12/11/2018)
12/11/2018   80     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by BRET P SHAFFER (nop) (Entered:
                    12/11/2018)
12/11/2018   81     NOTICE of Attorney Appearance by THOMAS EDWARD AUSTIN, JR on
                    behalf of Palisades Birmingham, LLC Attorney THOMAS EDWARD
                    AUSTIN, JR added to party Palisades Birmingham, LLC(pty:dft) (AUSTIN,
                    THOMAS) (Entered: 12/11/2018)
12/11/2018   82     NOTICE of Order granting Pro Hac Vice Admission for Attorneys Drew M
                    Dillworth and Kristopher E Pearson. Parties need to efile notices of
                    appearance. (Attachments: # 1 Pro Hac Vice Admission)(nop) (Entered:
                    12/11/2018)
12/11/2018   83     MOTION for Joinder by LBA BALBOA, LLC, LBA FUND IV, LLC filed by
                    Gregory K. Smith.(Smith, Gregory) (Entered: 12/11/2018)
12/11/2018   84     Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by JOE A JOSEPH (nop) (Entered: 12/11/2018)
12/11/2018   85     NOTICE of Attorney Appearance by JOHN D ELROD on behalf of DenGar
                    Belt, LLLP Attorney JOHN D ELROD added to party DenGar Belt,
                    LLLP(pty:ip) (ELROD, JOHN) (Entered: 12/11/2018)
12/11/2018   86     AFFIDAVIT re 60 RESPONSE to Court Order by R&W Rentals, LLC
                    (Attachments: # 1 Exhibit Guaranty)(ERWIN, LEX) (Entered: 12/11/2018)
12/11/2018   87     RESPONSE to Court Order filed by BSF RICHMOND, L.P. re 26 Order on
                    Motion to Appoint Receiver, 50 Notice (Other), 49 RESPONSE to Court
                    Order, 21 Response to Motion (WOLGAST, LISA) (Entered: 12/11/2018)
12/11/2018   88     ***WITHDRAWN − SEE WITHDRAWAL AT TAB 103***
                    MEMORANDUM in Opposition to 26 Order on Motion to Appoint Receiver,
                    Supplemental Memorandum in Support of Limited Objection to Order
                    Appointing Receiver and Preliminary Injunction 48 (Attachments: # 1 Exhibit

                                                                                  GAMD Page 11
    Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 12 of 34



                    Letter from Receiver)(SCHUTT, FREDERICK) Modified on 12/12/2018
                    (ggs). (Entered: 12/11/2018)
12/11/2018    89    Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by STUART M BROWN (nop) (Entered:
                    12/11/2018)
12/11/2018    90    Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by LEX M ERWIN (nop) (Entered: 12/11/2018)
12/11/2018    91    NOTICE of Attorney Appearance by WILLIAM J HOLLEY, II on behalf of
                    National University Attorney WILLIAM J HOLLEY, II added to party
                    National University(pty:ip) (HOLLEY, WILLIAM) (Entered: 12/11/2018)
12/11/2018    92    NOTICE of Attorney Appearance by DANA S PLON on behalf of 3000
                    Market LP Attorney DANA S PLON added to party 3000 Market LP(pty:ip)
                    (PLON, DANA) (Entered: 12/11/2018)
12/11/2018    93    NOTICE of Attorney Appearance by DANA S PLON on behalf of BH
                    Franklin LLLP Attorney DANA S PLON added to party BH Franklin
                    LLLP(pty:ip) (PLON, DANA) (Entered: 12/11/2018)
12/11/2018    94    NOTICE of Attorney Appearance by J JULIUS BOLOCK on behalf of iPenn
                    Ventures,L.P. Attorney J JULIUS BOLOCK added to party iPenn
                    Ventures,L.P.(pty:dft) (BOLOCK, J JULIUS) (Entered: 12/11/2018)
12/11/2018    95    Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by J JULIUS BOLOCK (nop) (Entered:
                    12/11/2018)
12/11/2018    96    Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by JONATHAN M KAMIN (nop) (Entered:
                    12/11/2018)
12/11/2018    97    NOTICE of Attorney Appearance by CHRISTINE MH WELLONS on behalf
                    of Maryland Higher Education Commission Attorney CHRISTINE MH
                    WELLONS added to party Maryland Higher Education Commission(pty:ip)
                    (Attachments: # 1 Exhibit Petition for Admission Pro Hac Vice)(WELLONS,
                    CHRISTINE) (Entered: 12/11/2018)
12/11/2018    98    MEMORANDUM in Support of 45 MOTION to Vacate 26 Order on Motion
                    to Appoint Receiver, (DenGar Belt LLLP's Joinder to Motion to Vacate
                    Injunction and Receivership Order) (ELROD, JOHN) (Entered: 12/11/2018)
12/12/2018    99    RECEIVER'S INITIAL REPORT filed by JAMES F BANTER (BANTER,
                    JAMES) Modified on 12/12/2018 to add document description. (ggs).
                    (Entered: 12/12/2018)
12/12/2018   100    Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                    Attorney Admission Fee Met by ALLISON H ROGERS (nop) (Entered:
                    12/12/2018)
12/12/2018   101    MOTION Obtain Secured Financing by JOHN FLANDERS KENNEDY filed
                    by JAMES F BANTER. (Attachments: # 1 Exhibit Executed Ninth
                    Amendment Agreement)(BANTER, JAMES) (Entered: 12/12/2018)
12/12/2018   102
                                                                                  GAMD Page 12
    Case 5:18-cv-00388-TES Document 108 Filed 12/17/18 Page 13 of 34



                       NOTICE of Attorney Appearance by Matthew Stewart Cathey on behalf of
                       Eagle Cleaning Service, Inc. Attorney Matthew Stewart Cathey added to party
                       Eagle Cleaning Service, Inc.(pty:ip) (Cathey, Matthew) (Entered: 12/12/2018)
12/12/2018   103       NOTICE Withdrawal of Limited Objection by Las Vegas Associates, LLLP re
                       48 Memorandum in Opposition,, 88 Memorandum in Opposition, (SCHUTT,
                       FREDERICK) (Entered: 12/12/2018)
12/13/2018   104       ORDER Supplemental Order re 26 Order on Motion to Appoint Receiver.
                       Ordered by US DISTRICT JUDGE TILMAN E SELF, III on 12/12/2018.
                       (Attachments: # 1 Exhibit) (ech) (Entered: 12/13/2018)
12/13/2018   105       ORDER: The Court grants 101 Receiver's Assented to Motion for Authority
                       to Borrow Funds. Accordingly, the Court authorizes the Receiver to obtain
                       Ninth Amendment Term Loans and grants security interests and liens. Ordered
                       by US DISTRICT JUDGE TILMAN E SELF, III on 12/12/2018.
                       (Attachments: # 1 Exhibit) (ech) (Entered: 12/13/2018)
12/13/2018   106   29 NOTICE OF APPEAL as to 26 Order on Motion to Appoint Receiver, by
                      Chula Vista Center, LLC, National Retail Properties, LP, Pierre Bossier
                      Anchor Acquisition, LLC, Valley Plaza Mall, LP. Filing fee $ 505, Receipt
                      No.: 113G−3043341. (WALKER, STUART) (Entered: 12/13/2018)
12/17/2018   107       Order granting Petition for Admission Pro Hac Vice (Petition Attached);
                       Attorney Admission Fee Met by BRIAN P WELCH (nop) (Entered:
                       12/17/2018)
12/17/2018             Appeal Instructions re 106 Notice of Appeal,. The Transcript Information
                       Form and instructions are available on the District Court website under Forms
                       & Guides. **PLEASE NOTE** Separate forms must be filed for each court
                       reporter. Transcript Order Form due by 1/7/2019 (ggs) (Entered: 12/17/2018)




                                                                                     GAMD Page 13
          Case
           Case5:18-cv-00388-TES
                5:18-cv-00388-TES Document
                                   Document108
                                            26 Filed 12/17/18
                                                     11/14/18 Page 14
                                                                   1 ofof15
                                                                          34



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                      MACON DIVISION


VC MACON, GA LLC,

          Plaintiff,

v.                                                                     CIVIL ACTION NO.
                                                                        5:18-cv-00388-TES
VIRGINIA COLLEGE LLC,

          Defendant.


           ORDER APPOINTING RECEIVER AND PRELIMINARY INJUNCTION



         This cause coming before the Court on the Emergency Motion for Appointment of

 General Receiver and Injunction (the “Motion”) 1 filed by EDUCATION CORPORATION

 OF AMERICA, VIRGINIA COLLEGE, LLC and NEW ENGLAND COLLEGE OF BUSINESS

 AND FINANCE, LLC (collectively, “ECA” or “Debtors”). The Court, being fully advised in the

 premises and having jurisdiction in this matter, and upon consideration of the Declaration of Mike

 Ranchino of ECA , and with the consent of Plaintiff, and upon consideration of any and all objections

 to the relief sought in the Motion; and after hearings on November 7 and 14, 2018 to consider the

 relief sought in the Motion; and the Court having issued a temporary restraining order on November

 7, 2018; and after due deliberation and sufficient cause appearing for the relief sought in the Motion;

 the Court hereby ORDERS that the Motion is GRANTED as set forth herein. The Court further finds




 1
   Capitalized terms used in this Order and not otherwise defined herein shall have the meanings ascribed to them in
 the Motion.



                                                                                                       GAMD Page 14
         Case
          Case5:18-cv-00388-TES
               5:18-cv-00388-TES Document
                                  Document108
                                           26 Filed 12/17/18
                                                    11/14/18 Page 15
                                                                  2 ofof15
                                                                         34



and concludes2 that, in accordance with Rule 65 and Rule 66 of the Federal Rules of Civil Procedure

(the “Rules”):

        The Court has subject matter jurisdiction under U.S. CONST., art. III, § 2 and 28 U.S.C.

§ 1332. This Court exercises diversity jurisdiction because the parties are of complete diverse

citizenship and the amount in controversy is in excess of $75,000. The Court has ancillary

jurisdiction over the request to appoint a receiver and for an injunction, because such relief is

substantially related to the claims of the Plaintiff that in addition to creating diversity jurisdiction

also raises federal questions and bears a logical relationship to the aggregate core of operative

facts surrounding the federal questions. See U.S. Bank Nat’l Assoc. v. Nesbitt Bellevue Props.,

866 F.Supp.2d 247, 255 (S.D.N.Y. 2012) (appointing a receiver while exercising diversity

subject matter jurisdiction as an ancillary remedy to protect the value of various properties

located in six states). Venue is proper in this Court under 28 U.S.C. § 1391(e)(1)(B) because a

substantial part of the events giving rise to this action took place in this judicial district and a

substantial part of property that is the subject of the action is situated in this judicial district. ECA

employs approximately 250 Georgia residents and their Georgia institutions have enrolled in

excess of 1,100 active students.

        In determining whether to grant or deny a preliminary injunction, the Court must consider

whether the moving party has demonstrated (1) a substantial likelihood of success on the merits;

(2) that the order is necessary to prevent irreparable injury; (3) that the threatened injury outweighs

the harm that the order would cause to the non-movant; and (4) that the order would not be adverse

to the public interest. See, e.g., McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir.



2
 To the extent any portion of these findings constitute a ruling of law, such portion shall constitute this Court’s
ruling with respect to the matters so-stated.
                                                           2


                                                                                                          GAMD Page 15
        Case
         Case5:18-cv-00388-TES
              5:18-cv-00388-TES Document
                                 Document108
                                          26 Filed 12/17/18
                                                   11/14/18 Page 16
                                                                 3 ofof15
                                                                        34



1998). In this case, the Court finds that the preliminary injunctive relief set forth in this Order is

appropriate because ECA have demonstrated a substantial likelihood of success on the merits; that

they will suffer irreparable injury if the injunction is not granted; the injunction will not

substantially injure other interested parties; and the injunction will further the public interest.

       Federal courts typically consider the following factors when determining whether to appoint

a receiver: (1) the probability that fraudulent conduct has occurred or will occur to frustrate that

claim; (2) imminent danger that property will be concealed, lost, or diminished in value; (3)

inadequacy of legal remedies; (4) lack of a less drastic equitable remedy; and (5) likelihood that

appointing the receiver will do more good than harm. See Consolidated Rail Corp. v. Fore River

Ry., 861 F.2d 322, 326–27 (1st Cir.1988); Mintzer v. Arthur L. Wright & Co., 263 F.2d 823, 826

(3d Cir.1959); Bookout v. Atlas Fin. Corp., 395 F.Supp. 1338, 1342 (N.D.Ga.1974), aff'd, 514 F.2d

757 (5th Cir.1975).

       Based on an analysis of these factors, the Court finds that a receiver should be appointed

because ECA have demonstrated that there is an imminent danger of damage to the Business

(defined below) and its stakeholders; ECA’s available legal remedies and less drastic equitable

remedies are inadequate to protect their interests and the interests of other stakeholders; the

probability of harm to ECA and other stakeholders by denial of the appointment of a receiver is

greater than the injury to other parties; ECA have demonstrated a substantial likelihood of success

on the merits and possible irreparable injury to the interests of ECA and other stakeholders in the

Business; the allegations of potential fraud made by the Plaintiff; and ECA have demonstrated that

the interests of ECA and other stakeholders will be protected and well served by the receivership.




                                                   3


                                                                                           GAMD Page 16
       Case
        Case5:18-cv-00388-TES
             5:18-cv-00388-TES Document
                                Document108
                                         26 Filed 12/17/18
                                                  11/14/18 Page 17
                                                                4 ofof15
                                                                       34




      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that John F. Kennedy of

Macon, Georgia (“Receiver”) is hereby appointed Receiver with respect to all the business,

business interests and property of ECA, wherever located, by whomsoever held, without

limitation (the “Receivership Property” or “Business”), which shall hereby be vested in a

Receivership Estate. Receiver shall provide this Court with his written oath and acceptance to

faithfully perform his duties set forth in this Order. The Receiver shall make, execute and deliver

to the Clerk of this Court a bond in the sum of [Ten Thousand and No/100 Dollars ($10,000.00)],

within five (5) business days after the date of this Order. The Receiver may use assets of the

Receivership Estate to pay the costs of any such bond.

      The Receiver shall take immediate possession of the Receivership Property and shall have

the full power and authority to exercise the usual and customary powers afforded to a receiver

under federal common law (except as otherwise limited by an order of this Court), including, but

not limited to, the following powers:

          (1)    To operate ECA’s Business and the Receivership Property in the
          ordinary course and in compliance with applicable laws, regulations and
          rules, with a primary focus on financing of the business and other
          restructuring or sale transactions, with the delivery of academic services
          continuing to be performed by ECA’s current management as overseen by
          the Receiver and ECA’s current boards (including the independent board
          of New England College of Business and Finance, LLC (“NECB”)),
          provided, however, that, for the avoidance of doubt, consent of the
          Receiver shall be required for any sale, conveyance, or transfer of
          Receivership Property outside of the ordinary course of business. The
          Receiver is authorized to incur and pay expenses incidental to the
          Receiver’s preservation and use of the Receivership Property, and
          otherwise in the performance of the Receiver’s duties, including, upon
          application to this Court for approval, the power to pay obligations incurred
          prior to the Receiver’s appointment if and to the extent that payment is
          determined by the Receiver to be prudent in order to preserve the value of
          Receivership Property and upon approval of the Court;

          (2)    To do all the things that the board and management of ECA may do in
          the exercise of ordinary business judgment, or in the ordinary course of the

                                                 4


                                                                                          GAMD Page 17
Case
 Case5:18-cv-00388-TES
      5:18-cv-00388-TES Document
                         Document108
                                  26 Filed 12/17/18
                                           11/14/18 Page 18
                                                         5 ofof15
                                                                34



 operation of the Business and/or the Receivership Property as a going concern
 or use of the property subject to the general scope in sub-paragraph 1 above,
 including, but not limited to, cooperation with ECA’s boards with respect to
 any operational decisions; the continued retention of ECA’s management and
 employees; the maintenance of regulatory and accreditation approvals for all
 schools owned by ECA or its subsidiaries, including without limitation fully
 complying with NECHE’s accrediting standards applicable to NECB’s
 operations and with ACICS’s accrediting standards applicable to all other
 ECA institutions; the collection of all accounts, incomes, profits and other
 revenues of the Business and/or the Receivership Property, the purchase and
 sale of goods or services in the ordinary course of such Business and/or the
 Receivership Property, the incurrence of unsecured trade debt, the grant of
 security, including cash collateralization, in connection with issued or the
 issuance of bonds related to the operation of and licensure for the Business in
 consultation with Monroe Capital Management Advisors, LLC (“Monroe”),
 as agent under the Business’s existing credit agreement, dated as of
 September 3, 2015 (the “Monroe Credit Agreement”) and payment of
 expenses of the Business or Receivership Property in the ordinary course,
 including, without limitation, any amounts due and owing to Monroe or the
 lenders (the “Monroe Lenders”) party to the Monroe Credit Agreement; and,
 upon application to this Court for approval, the implementation of any key
 employee retention or incentive plan that the Receiver determines to be
 necessary or beneficial to the Receivership Estate;

 (3)    To maintain any and all existing bank accounts and accounts
 containing or evidencing securities, funds or cash equivalents, including
 without limitation deposit and checking accounts, or to open new bank
 accounts using ECA’s tax identification numbers in the convenience of the
 Receiver and for the benefit of the Receivership Estate;

 (4)    To assert any rights, claims, or choses in action of ECA (except to the
 extent that the rights, claims, or choses in action have been released prior to
 the commencement of these proceedings) that are Receivership Property or
 related thereto, to maintain in the Receiver’s name or in the name of ECA
 any action to enforce any right, claim, or chose in action, and to intervene in
 actions in which ECA is a party for the purpose of exercising the powers
 under this Order;

 (5)    To intervene in, remove, and/or transfer to this Court any action in
 which a claim is asserted against ECA or any actual or purported guarantor
 of a real property lease involving ECA or any ECA affiliate, whether such
 claim is a direct or a derivative claim or the subject of any claim to which
 any party to such other proceeding holds or asserts any right of
 indemnification, reimbursement or contribution against ECA, for the
 purpose of prosecuting or defending the claim and requesting the transfer
 of venue of the action to this Court, except that this Order does not transfer
 actions in which a state agency is a party and as to which such state is
 exercising its police or regulatory powers;
                                         5


                                                                                   GAMD Page 18
Case
 Case5:18-cv-00388-TES
      5:18-cv-00388-TES Document
                         Document108
                                  26 Filed 12/17/18
                                           11/14/18 Page 19
                                                         6 ofof15
                                                                34



 (6)    To assert rights, claims, or choses in action of the Receiver arising
 out of transactions in which the Receiver is a participant;

 (7)    To pursue in the name of the Receiver for the benefit of the
 Receivership Estate any claim that may be asserted by any creditor of ECA,
 if pursuit of the claim is determined by the Receiver to be appropriate in the
 exercise of the Receiver’s business judgment;

 (8)    To seek and obtain advice or instruction from the Court with respect
 to any course of action in which the Receiver is uncertain in the exercise of
 the Receiver’s powers or the discharge of the Receiver’s duties;

 (9)    To obtain appraisals with respect to Receivership Property;

 (10) To compel by subpoena any person to submit to an examination
 under oath, in the manner of a deposition in accordance with the Federal
 Rules of Civil Procedure, with respect to Receivership Property or any
 other matter that may affect or relate to the administration of the
 Receivership Estate;

 (11) To use, sell, or lease Receivership Property other than in the ordinary
 course of business, whether as a whole or in parts, as a going concern or
 otherwise, and to execute such documents, conveyances, and consents as
 may be required in connection therewith upon application to this Court for
 approval, and in connection with the exercise of any such powers or
 authorities as this Court may direct to seek direction from the Court with
 respect to approval of marketing and notice procedures, to affirm the
 agreement between ECA and Hilco Real Estate, LLC concerning real estate
 consulting services and pay the agreed upon compensation to Hilco Real
 Estate, LLC following approval by this Court, to market and sell ECA’s
 assets to affirm the retention agreement between ECA and Parchman,
 Vaughan & Company, L.L.C. as investment banker without further order of
 this Court and pay the agreed upon compensation to Parchman, Vaughan &
 Company, L.L.C. following approval by this Court, and to seek further
 orders of this Court authorizing the sale of all or any such assets free and
 clear of all claims, liens, encumbrances and rights of others;

 (12) To obtain credit and other financial accommodations solely in
 Receiver’s capacity as receiver for the Receivership Estate, grant liens, and
 grant adequate protection, in consultation with Monroe and Monroe
 Lenders, that in the Receiver’s business judgment is beneficial to the
 Receivership Estate upon application to this Court for approval;

 (13) To seek employment of one or more attorneys, accountants,
 appraisers, auctioneers, or other professional persons who do not hold or
 represent an interest adverse to the Receivership Estate to represent or assist
 the Receiver in carrying out the Receiver’s duties; provided, however: (a)
 the Receiver is hereby authorized to retain Cooley LLP as regulatory
                                         6


                                                                                   GAMD Page 19
        Case
         Case5:18-cv-00388-TES
              5:18-cv-00388-TES Document
                                 Document108
                                          26 Filed 12/17/18
                                                   11/14/18 Page 20
                                                                 7 ofof15
                                                                        34



          counsel and to honor ECA’s payment arrangements with Cooley LLP for
          fees incurred in its representation of ECA prior to the date hereof; (b) the
          Receiver is hereby authorized to retain counsel pursuant to an engagement
          letter in form and substance satisfactory to the Receiver; and (c) the
          Receiver is hereby authorized to retain a financial advisory firm to the
          Receiver pursuant to an engagement letter in form and substance
          satisfactory to the Receiver;

          (14) To disavow, reject, impair or terminate any contract, agreement,
          understanding, lease or occupancy agreement in or to which ECA is a party
          that in the Receiver’s business judgment is burdensome or is of
          inconsequential value to the Receivership Estate, provided, however, the
          Receiver will not have authority to disavow, reject or terminate ECA’s
          contractual indemnification obligations and the Receiver shall seek
          approval of the Court to disavow or affirm any contract, agreement,
          understanding, lease or occupancy agreement in or to which ECA is a
          party;

          (15) To enforce any contract, agreement, understanding, lease or occupancy
          agreement in or to which ECA is a party and to affirm, and affirm and assign,
          any contract, agreement, understanding, lease or occupancy agreement in or
          to which ECA is a party that in the Receiver’s business judgment is beneficial
          to the Receivership Estate; provided, however, the Receiver and his
          successor(s) shall not: (a) extend, transfer or assign any actual or purported
          guaranty of any obligations under real property leases to which ECA or any
          affiliate is a party without the actual or purported guarantor’s prior written
          consent; or (b) extend or modify any lease or occupancy agreement that is
          guaranteed by Kaplan, Inc. or its affiliates without the prior written consent of
          Kaplan, Inc. or its affiliates;

          (16) To interface with secured creditors of ECA, including, without
          limitation, periodic updates to Monroe about the progress and status of the
          Receivership, the sale effort, and other material matters, and provide all non-
          privileged information provided to any investment banker, financial advisor
          or other financial advisor retained by the Receiver;

          (17) To take any and all acts as may be necessary to conclude this
          receivership; and

          (18) All other powers as may be conferred upon the Receiver specifically
          by statute, Court rule, or the Court.
       IT IS FURTHER ORDERED that, during the pendency of the receivership, the Receiver

shall prepare on a monthly basis, beginning sixty (60) days after the entry of this Order, a 13-

week cash flow forecast, as well as reports setting forth all receipts and disbursements, cash flow,


                                                   7


                                                                                              GAMD Page 20
        Case
         Case5:18-cv-00388-TES
              5:18-cv-00388-TES Document
                                 Document108
                                          26 Filed 12/17/18
                                                   11/14/18 Page 21
                                                                 8 ofof15
                                                                        34




changes in the assets in his charge, claims against the assets in his charge, and other relevant

issues and actions that have occurred during the prior month. The Receiver shall thereafter file

such reports, including weekly and cumulative variance reports, with the Clerk of Court within

28 days after the first calendar day of each month.

       IT IS FURTHER ORDERED that ECA shall provide access to all employees of ECA

and deliver or cause to be delivered to the Receiver upon the date of entry of this Order; all keys

and other means of accessing the Receivership Property; original signed leases (or copies of such

agreements where originals are unavailable); accounting records, including, without limitation,

those identifying accounts receivable and payable; originals of agreements with vendors and

service providers (or copies of such agreements where originals are unavailable); correspondence

files with vendors and service providers; all documentation relating to the maintenance and

operation of the property, including, without limitation, operating manuals, building plans and

the like; and all bank accounts and other accounts containing or evidencing securities, funds or

cash equivalents, including, without limitation, deposit and checking accounts. To the extent that

any of the foregoing information is accessible and stored electronically, ECA shall preserve such

information and make same accessible to the Receiver. The disclosure of any documents or

materials by ECA to the Receiver shall not breach any confidentiality obligation of ECA or waive

the attorney-client privilege, work product privilege or any other confidentiality right or

privilege, including any common interest privileges, that may exist in favor of ECA and, unless

and until further order of this Court, ECA shall retain the right to assert any privilege against any

third party.

       IT IS FURTHER ORDERED that, upon immediate entry of this Order, other than in the

furtherance of the implementation of this Order or at the direction of the Receiver, ECA and each


                                                  8


                                                                                         GAMD Page 21
        Case
         Case5:18-cv-00388-TES
              5:18-cv-00388-TES Document
                                 Document108
                                          26 Filed 12/17/18
                                                   11/14/18 Page 22
                                                                 9 ofof15
                                                                        34




of its directors, officers, agents, employees, managers and all other interested persons are

enjoined from interfering with, transferring, selling, disposing or dissipating the property of the

Receivership Estate, including, but not limited to, accounts receivable, and are further enjoined

from taking any actions that would, directly or indirectly, have an adverse impact on the value of

the Receivership Estate.

       IT IS FURTHER ORDERED that the Receiver, as an officer of this Court, shall enjoy

the same immunities enjoyed by this Court.

       IT IS FURTHER ORDERED that, from the time and date of this Order, a stay of any

actions asserting claims or other rights and remedies against ECA, any affiliate of ECA, and/or

any actual or purported guarantor that has indemnity rights against any Defendant (whether any

Defendant or affiliated entity is initially named in the suit or not), including enforcing, attaching

or perfecting liens against property of ECA or any such guarantor, is in effect, enjoining:

        (1)      The commencement or continuation, including the issuance, employment, or

service of process, of a judicial, administrative, or other action or proceeding against ECA or any

schools owned directly or indirectly by ECA that was or could have been commenced before the

entry of the order of appointment to recover a claim against the Debtors that arose before the

entry of the order of appointment;

        (2)      The commencement or continuation of any action against any actual or purported

guarantor of any lease where any Defendant or affiliated entity is the tenant, obligor or lessee on

the lease, and where any Defendant has agreed to indemnify such guarantor for any claims related

to such lease;

        (3)      The enforcement or levy against ECA or any Receivership Property of a judgment

obtained before the order of appointment;


                                                  9


                                                                                         GAMD Page 22
       Case
       Case5:18-cv-00388-TES
            5:18-cv-00388-TES Document
                              Document108
                                       26 Filed
                                          Filed11/14/18
                                                12/17/18 Page
                                                         Page10
                                                              23of
                                                                of15
                                                                   34




        (4)   Any act to obtain possession of Receivership Property from the Receiver or to

interfere with or exercise control, over, Receivership Property;

        (5)   Any act to create, perfect, or enforce any lien or claim against Receivership

Property except by exercise of a right of setoff, to the extent that the lien secures a claim against

the Debtors that arose before the entry of the order of appointment; or

        (6)   Any act to collect, assess, or recover a claim against ECA that arose before the entry

of the order of appointment; provided, however, nothing herein shall be construed to enjoin or

otherwise interfere with the Department of Education’s or any accrediting agency’s supervision

of ECA and enforcement of applicable rules and regulations.

       The injunction ordered by the Court in this Order is a preliminary injunction. The

Receiver shall lodge a copy of this Order in all jurisdictions where Receivership Property is

situated within ten (10) days of the date of this Order in accordance with 28 U.S.C. section 754.

      For clarity, if any party asserts a claim against an actual or purported guarantor of a real

property lease involving ECA in violation of the above stay, the Receiver may intervene in such

action to enforce the stay and/or seek to remove or transfer the action to this Court. This Order

does not prohibit any actual or purported guarantor named in any such action from asserting a

claim against ECA for indemnification or other relief.

      Notwithstanding anything to the contrary, any current or former student of ECA may

assert any claim or cause of action against ECA in any court of competent jurisdiction and pursue

such claim or cause of action to liquidate such claim at which time such student shall pursue

collection of any such liquidated claim only in this Court from the Receivership Estate.

      IT IS FURTHER ORDERED that (i) the NECB board may employ separate counsel to

assist the NECB board in connection with, inter alia, compliance with the terms of this Order and


                                                 10


                                                                                         GAMD Page 23
        Case
        Case5:18-cv-00388-TES
             5:18-cv-00388-TES Document
                               Document108
                                        26 Filed
                                           Filed11/14/18
                                                 12/17/18 Page
                                                          Page11
                                                               24of
                                                                 of15
                                                                    34




dealing with the impact of the Order on its operations, and (ii) any professionals employed by

ECA, the NECB board, or Monroe and the Monroe Lenders (solely to the extent permitted under

the Monroe Credit Agreement) shall periodically be allowed and paid a fee for services and out-

of-pocket expenses, as set forth herein in more detail.

       IT IS FURTHER ORDERED that any debts, liabilities, obligations, claims for relief, or

other adverse actions incurred by or asserted against the Receiver or the Receivership Estate arising

out of or in the course of this receivership, including without limitation, related to the operation

and management of the Business, the administration of the Title IV federal student financial

assistance programs, or the teach-out of those certain Teach-Out Schools (as defined in the

Motion), whether in the name of the Receiver or ECA, shall be the debt, liability, obligation or

otherwise the responsibility of the Receivership Estate only and not of the Receiver individually.

The sole recourse of any federal, state, or local governmental agency, or any accrediting agency or

any other individual for any claim asserting, or arising out of, a violation by Receiver, ECA, or the

Teach-Out Schools of laws, regulations, standards, or common law, at law or in equity, shall be

against the Receivership Estate, and neither Receiver, nor any attorney, or agent of Receiver,

shall have any liability associated with such debt, liability, obligation, claim for relief, negative

administrative action, or other adverse action, unless a Court of competent jurisdiction

determines that any such claim is the result of fraud, gross negligence or the willful misconduct

of any such party.

       IT IS FURTHER ORDERED that the Receiver may resign and be discharged of his

responsibilities at any time by giving thirty (30) days’ prior written notice to this Court; provided

however, that the Receiver may petition the Court to approve such resignation and discharge upon

shorter notice for good cause shown.


                                                 11


                                                                                          GAMD Page 24
        Case
        Case5:18-cv-00388-TES
             5:18-cv-00388-TES Document
                               Document108
                                        26 Filed
                                           Filed11/14/18
                                                 12/17/18 Page
                                                          Page12
                                                               25of
                                                                 of15
                                                                    34




        IT IS FURTHER ORDERED that, notwithstanding anything herein to the contrary, the

Receiver has no power or authority to file or authorize the filing of: (i) a petition for relief by or

against the Debtors under 11 U.S.C. 101, et seq. (the “Bankruptcy Code”); or (ii) any other action

that would constitute a “change of control” under applicable laws or regulations. All power and

authority to initiate and file any petition for relief under the Bankruptcy Code, or take any action

with respect thereto, shall remain vested solely in ECA. In the event of an involuntary filing of a

petition or any equivalent thereof against ECA under the Bankruptcy Code, ECA shall have standing

to and may defend against the entry of an order for relief and Receiver may support ECA’s defense

with respect to such involuntary petition.

        IT IS FURTHER ORDERED that the Receiver shall not be deemed, now or at any point

in the future, to exercise, or have exercised “substantial control,” as that term is defined in 20 U.S.C.

§ 1099c and 34 C.F.R. § 668.174, over ECA, the Business, the Receivership Estate, or the

Receivership Property based on Receiver’s appointment by this Court or subsequent involvement

in the operation and management of the Business and/or the Receivership Property.

       IT IS FURTHER ORDERED that the Receiver and each of the Receiver’s attorneys and

agents (collectively, the “Receiver Parties”) shall have no liability for any and all claims, liabilities,

damages, fees, costs, expenses and charges incurred or arising from their respective acts or

omissions in connection with ECA, this Order, the Receivership Property, the Business or the

Receivership Estate (collectively, the “Related Matters”), except to the extent that this Court

determines by a final judgment (subject to any right of appeal) that such acts or omissions resulted

from their willful misconduct, bad faith, gross negligence or fraud. The Receiver Parties shall be

held harmless and indemnified by the Receivership Estate for any losses, claims, damages,

liabilities and expenses (including attorneys’ fees, disbursements and expenses) that any Receiver


                                                    12


                                                                                              GAMD Page 25
          Case
          Case5:18-cv-00388-TES
               5:18-cv-00388-TES Document
                                 Document108
                                          26 Filed
                                             Filed11/14/18
                                                   12/17/18 Page
                                                            Page13
                                                                 26of
                                                                   of15
                                                                      34




Party may incur or to which any Receiver Party may become subject in connection with any action,

suit, proceeding or investigation brought or threatened against such Receiver Party over an issue

arising out of or related to the Related Matters; provided, however, that such indemnity shall not

apply with respect to a Receiver Party to the extent that such indemnification claim arises out of

such Receiver Party’s actions that are determined by a final order of this Court to be willful

misconduct, bad faith, gross negligence or fraud. In the event that, at any time whether before or

after termination or resignation of the Receiver, as a result of or in connection with the Related

Matters, any Receiver Party is required to produce any of its personnel (including former

employees) for examination, deposition or other written, recorded or oral presentation, or the

Receiver or any other Receiver Party is required to produce or otherwise review, compile, submit,

duplicate, search for, organize or report on any material within such Receiver Party’s possession

or control pursuant to a subpoena or other legal (including administrative) process, the Receiver

Party will be reimbursed by and from the Receivership Estate for its out of pocket expenses,

including the reasonable fees and expenses of its counsel. This Section shall survive the

termination or resignation of Receiver, and the termination or suspension of the Receivership

Estate.

          IT IS FURTHER ORDERED that the Receiver, its consultants, agents, legal counsel, and

other professionals, as well as professionals employed by ECA and the NECB board, shall be paid

on a monthly basis. Receiver is authorized to pay and/or reimburse itself from the Receivership

Property reasonable receiver fees of at Receiver’s standard rates and for its reasonable monthly

expenses. Receiver also is authorized to fund a retainer out of Receivership Estate assets in an

amount equal to $50,000 and to pay and reimburse Receiver and Receiver’s consultants, agents,

legal counsel, and other professionals, as well as professionals employed by ECA and the NECB

board, from the Receivership Property, for reasonable professional fees and expenses incurred on
                                                13


                                                                                       GAMD Page 26
        Case
        Case5:18-cv-00388-TES
             5:18-cv-00388-TES Document
                               Document108
                                        26 Filed
                                           Filed11/14/18
                                                 12/17/18 Page
                                                          Page14
                                                               27of
                                                                 of15
                                                                    34




or prior to the date of the entry of this Order and hereafter. To be paid on a monthly basis, the

Receiver and each professional must file a statement of account with the Court and serve a copy on

Receiver and ECA each month for the fees and reasonable monthly expenses incurred in the

preceding calendar month. If no objection thereto is filed and served on or within five (5) business

days following service thereof, such statement of account shall be paid no later than five (5) business

days after the expiration of the applicable objection deadline. If an objection is timely filed and

served, the portion of such statement of account that is subject to an objection shall not be paid

absent further order of the Court; provided, however, that the portion of such statement of account

that is not subject to an objection shall be paid within five (5) business days after the expiration of

the applicable objection deadline. In the event objections are timely made to fees and expenses, the

objected to portion of the fees and expenses will be paid within five (5) business days of an

agreement among the parties or entry of a Court order adjudicating the matter.

       IT IS FURTHER ORDERED that the Receiver shall apply all income received by the

Receivership Estate in the following order and priority:

           1. On a monthly basis, the Receiver’s fees and reasonable out-of-pocket expenses;

           2. On a monthly basis, the fees and reasonable out-of-pocket expenses of the

               Receiver’s consultants, agents, legal counsel and other professionals, as well as

               professionals employed by ECA and the NECB board;

           3. The current expenses relating to the Receivership Estate accruing after the date

               hereof; and

           4. All other expenses necessary to maintain, preserve, and protect the property of the

               Receivership Estate.




                                                  14


                                                                                          GAMD Page 27
        Case
        Case5:18-cv-00388-TES
             5:18-cv-00388-TES Document
                               Document108
                                        26 Filed
                                           Filed11/14/18
                                                 12/17/18 Page
                                                          Page15
                                                               28of
                                                                 of15
                                                                    34




       IT IS FURTHER ORDERED that this Order shall not be deemed by any federal, state,

or local governmental agency, or any accrediting agency, as having triggered a substantive

change or change of ownership or control requiring the approval of such agency; further, the

actions taken by Receiver during the course of this receivership shall not be taken into account

by any such agency in any future determination of whether Receiver is qualified to own, or serve

in any capacity with, an institution approved or regulated by that agency.

       IT IS FURTHER ORDERED that the United States Marshall Service’s assistance to

enforce the terms of this Order in the form of peace-keeping duties is hereby authorized.

       IT IS FURTHER ORDERED that the receivership established pursuant to this Order

shall remain in effect until further order of this Court and until the receivership is terminated, the

Court retains jurisdiction over this matter to (i) amend, supplement or delete any provisions of

this Order; (ii) enforce compliance with or punish violations of this Order; (iii) interpret any

provision of, and resolve all disputes with respect to, this Order; and (iv) order any additional

actions or remedies as may be reasonably necessary or appropriate.

       IT IS FURTHER ORDERED that the reversal or modification on appeal of this Order

shall not affect the validity or any actions taken in good faith by the Receiver, the payment of

compensation to which the Receiver and any professional is entitled, or the payment of expenses

incurred by the Receiver pursuant to this Order.

DONE the 14th day of November, 2018.

                                               S/ Tilman E. Self, III
                                               TILMAN E. SELF, III, JUDGE
                                               UNITED STATES DISTRICT COURT




                                                  15


                                                                                          GAMD Page 28
      Case
       Case5:18-cv-00388-TES
            5:18-cv-00388-TES Document
                               Document108
                                        106 Filed
                                             Filed12/17/18
                                                   12/13/18 Page
                                                             Page29
                                                                  1 of 34
                                                                       6




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

VC MACON GA, LLC,              :
                               :
     Plaintiff,                :
                               :
v.                             :    Case No. 18-CV-388-TES
                               :
VIRGINIA COLLEGE, LLC, and     :
EDUCATION CORPORATION OF :
AMERICA,                       :
                               :
     Defendants.               :
__________________________________________________________________

                       NOTICE OF APPEAL
__________________________________________________________________

      In accordance with 28 U.S.C. § 1292(a)(1) and (a)(2) and the requirements

of Federal Rules of Appellate Procedure 3 and 4(a)(1)(A), National Retail

Properties, LP, Pierre Bossier Anchor Acquisition, LLC, Chula Vista Center, LP,

and Valley Plaza Mall, LP (“Landlords”)—each of which is an interested party

aggrieved by the order appealed from, and each of which was permitted to

intervene in this lawsuit with full rights to participate as a party to the lawsuit

(ECF Doc. 31)—hereby give timely notice of their appeal to the United States

Court of Appeals for the Eleventh Circuit from the interlocutory order entered on

November 14, 2018, by the United States District Court for the Middle District of




                                                                        GAMD Page 29
      Case
       Case5:18-cv-00388-TES
            5:18-cv-00388-TES Document
                               Document108
                                        106 Filed
                                             Filed12/17/18
                                                   12/13/18 Page
                                                             Page30
                                                                  2 of 34
                                                                       6




Georgia (ECF Doc. 26), which order appointed a receiver over the assets and

business affairs of Defendants Education Corporation of America and Virginia

College, LLC and over the assets and business affairs of non-party New England

College of Business and Finance, LLC and granted nationwide injunctive relief

against Landlords and numerous other aggrieved intervenor-parties.

December 13, 2018                       Respectfully submitted,


                                        /s/ James S. Carr
                                        JAMES S. CARR*

KELLEY DRYE & WARREN LLP                /s/ Robert L. LeHane
101 Park Avenue                         ROBERT L. LEHANE*
New York, New York 10178
jcarr@kelleydrye.com                    /s/ Neil Merkl
rlehane@kelleydrye.com                  NEIL MERKL*
nmerkl@kelleydrye.com
rmorrison@kelleydrye.com                /s/ Randall L. Morrison, Jr.
                                        RANDALL L. MORRISON, JR*

                                        *Pro Hac Vice Petitions Pending


                                        /s/ John T. McGoldrick, Jr.
                                        JOHN T. MCGOLDRICK, JR.
MARTIN SNOW, LLP
                                        Georgia Bar No. 492650
240 Third Street
Macon, Georgia 31201
                                        /s/ Stuart E. Walker
jtmcgoldrick@martinsnow.com
                                        STUART E. WALKER
sewalker@martinsnow.com
                                        Georgia Bar No. 141620

                                        Counsel to National Retail Properties,
                                        LP, Valley Plaza Mall, LP, Chula Vista



                                                                      GAMD Page 30
Case
 Case5:18-cv-00388-TES
      5:18-cv-00388-TES Document
                         Document108
                                  106 Filed
                                       Filed12/17/18
                                             12/13/18 Page
                                                       Page31
                                                            3 of 34
                                                                 6




                                 Center, LLC, and Pierre Bossier
                                 Anchor Acquisition, LLC




                                                               GAMD Page 31
      Case
       Case5:18-cv-00388-TES
            5:18-cv-00388-TES Document
                               Document108
                                        106 Filed
                                             Filed12/17/18
                                                   12/13/18 Page
                                                             Page32
                                                                  4 of 34
                                                                       6




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

VC MACON GA, LLC,              :
                               :
     Plaintiff,                :
                               :
v.                             :    Case No. 18-CV-388-TES
                               :
VIRGINIA COLLEGE, LLC, and     :
EDUCATION CORPORATION OF :
AMERICA,                       :
                               :
     Defendants.               :
__________________________________________________________________

                    CERTIFICATE OF SERVICE
__________________________________________________________________

      I certify that I have this day electronically filed the foregoing Notice of

Appeal with the Court’s CM/ECF system, which will effect electronic service on

the following:

ALEXANDER B. FEINBERG                   HOWARD C. RUBIN
afeinberg@maynardcooper.com             hrubin@kesslercollins.com

J. LELAND MURPHREE                      IVY NEAL CADLE
lmurphree@maynardcooper.com             icadle@bakerdonelson.com

BRENDA T. CUBBAGE                       JAY CLIFFORD TRAYNHAM
bcubbage@cbsattorneys.com               jaytraynham@hbgm.com

BRET PATRICK SHAFFER                    JOE A. JOSEPH
bshaffer@ssbc-law.com                   jjoseph@burr.com




                                                                       GAMD Page 32
      Case
       Case5:18-cv-00388-TES
            5:18-cv-00388-TES Document
                               Document108
                                        106 Filed
                                             Filed12/17/18
                                                   12/13/18 Page
                                                             Page33
                                                                  5 of 34
                                                                       6




                                       mivey@burr.com

CHESLEY S. MCLEOD                      JAMES F. BANTER
chesley.mcleod@agg.com,                jbanter@jamesbatesllp.com
andi.gossmann@agg.com,
heather.riopel@agg.com
CHRISTOPHER R. CONLEY                  JOHN FLANDERS KENNEDY
cconley@jamesbatesllp.com              jkennedy@jbpslaw.com,
                                       dbecham@jamesbatesllp.com

CATER C. THOMPSON                      WALKER STEVEN STEWART
cater.thompson@jonescork.com,          walkerstewart@hbgm.com
debi.richards@jonescork.com            dbrown@hbgm.com,
                                       sjohnson@hbgm.com

JOHN T. MCGOLDRICK, JR.                JON A. GOTTLIEB
jtmcgoldrick@martinsnow.com,           jong@lawfg.com
sjones@martinsnow.com

STUART E. WALKER                       LISA MCVICKER WOLGAST
sewalker@martinsnow.com                lwolgast@mmmlaw.com,
                                       dmayo@mmmlaw.com

JOSHUA H. THREADCRAFT                  STUART M. BROWN
joshua.threadcraft@burr.com,           stuart.brown@dlapiper.com
jcarlin@burr.com, lclay@burr.com

OLLIE A. CLEVELAND, III                THOMAS E. AUSTIN, JR
tcleveland@maynardcooper.com           taustin@bfvlaw.com


PATRICK L. LOWTHER                     FRANK WILLIAM DEBORDE
plowther@mmmlaw.com,                   fwd@mmmlaw.com,
stuck@mmmlaw.com

WILLIAM A DUPRE, IV                    WILLIAM J. HOLLEY, II
bill.dupre@millermartin.com            wholley@Phrd.com




                                                                     GAMD Page 33
     Case
      Case5:18-cv-00388-TES
           5:18-cv-00388-TES Document
                              Document108
                                       106 Filed
                                            Filed12/17/18
                                                  12/13/18 Page
                                                            Page34
                                                                 6 of 34
                                                                      6




MICHAEL J. THOMERSON                  JOHN D. ELROD
mthomerson@tmlawpc.com                elrodJ@gtlaw.com

RYAN A KURTZ                          BETH A. MOELLER
rkurtz@millermartin.com               bmoeller@moellerbarbaree.com

GREGORY K. SMITH                      MATTHEW S. CATHEY
gsmith@sgrlaw.com                     mcathey@stoneandbaxter.com

ALLISON H. ROGERS                     LAURA K DIBIASE
allison@tmlawpc.com                   laura.dibiase@millermartin.com

JOHN H. ELLIOTT                       J. JULIUS BOLOCK
jell@phrd.com                         jjbolock@gkgattorneys.com

CHRISTINE WELLONS                     BRIAN P. WELCH
christine.wellons@maryland.gov        bwelch@burkelaw.com

JONATHAN M. KAMIN                     ERIC J. LORENZINI
jonathank@gkgattorneys.com            elorenzini@elkinskalt.com

DANA S. PLON                          ANGELA M. BUTCHER
dplon@sirlinlaw.com                   abutcher@slkinskalt.com


                                      CURTIS J. THOMAS
                                      curtis.thomas@mcafeetaft.com

December 13, 2018                        /s/ Stuart E. Walker

                                        Georgia Bar No. 141620

                                        Counsel to National Retail Properties,
                                        LP, Chula Vista Center, LP, Pierre
                                        Bossier Anchor Acquisition, LLC, and
                                        Valley Plaza Mall, LP




                                                                     GAMD Page 34
